Citation Nr: 0300015	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel






INTRODUCTION

The appellant had active military service from June 1945 
to August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The appellant had 
requested and been scheduled for a hearing before a member 
of the Board in Washington, D.C., but subsequently 
canceled his hearing.  

In an August 1999 rating decision, the RO denied the 
appellant's claim for service connection for a back 
disorder.  The appellant did not appeal that decision, and 
under the law, the decision became final.  

Under section 7(b) of the Veterans Claims Assistance Act 
of 2000 (VCAA), the VA, upon request of the claimant or 
upon the motion of the Secretary of Veterans Affairs, must 
readjudicate certain finally decided claims "as if the 
denial or dismissal had not been made."  Supervisory or 
adjudicative personnel of VA's Veterans Benefits 
Administration are authorized to initiate such 
readjudication on behalf of the Secretary.  Section 7(b) 
of the VCAA is only applicable to claims that became final 
during the period beginning on July 14, 1999 and ending on 
the date of the enactment of the VCAA; and were denied on 
the basis that they were not well grounded.  VAOPGCPREC 3-
2001 (2001).  

In an October 2001 rating decision, the RO readjudicated 
the appellant's claim for service connection for a back 
disorder under the VCAA.  The appellant perfected an 
appeal to that decision.  


FINDINGS OF FACT

1.  All evidence and information necessary for an 
equitable disposition of the appellant's appeal have been 
obtained by the RO.  

2.  A back disorder was not present in service.  

3.  A back disorder was diagnosed following the 
appellant's active military service and has not been 
associated with service.  


CONCLUSION OF LAW

Back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that prior to the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the appellant has been notified 
of the requirements for the benefit sought on appeal, the 
evidence considered in deciding his claim, and the basis 
of the denial of his claim.  

Letters to the appellant from the RO, dated in May 2001 
and February 2002, informed the appellant of the evidence 
needed to substantiate his claim and what evidence he was 
responsible for obtaining.  The appellant has not 
identified, nor is the Board aware of, additional medical 
records which need to be obtained.  VA has thereby met its 
obligation to notify the appellant of the evidence needed 
to substantiate the claim and of what evidence he was 
responsible for obtaining.  See Charles v. Principi, No. 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The claims file contains the appellant's service medical 
records.  The appellant has contended that five days after 
reporting for active duty, he slipped while mopping a 
floor and was taken to a hospital emergency room where his 
back was X-rayed.  While the appellant cannot remember the 
name of the hospital, it appears to have been Station 
Hospital at Camp Ellis, Illinois.  The appellant was 
stationed at Camp Ellis during his short period of 
service, and his service medical records originated from 
that facility.  

Service medical records do not reflect treatment for a 
back injury.  However, the appellant is competent to 
report such an injury, even in the absence of service 
medical records.  This case turns on whether a current 
disability can be related to the reported injury.  

The VCAA requires that VA afford the claimant an 
examination when there is a competent evidence that a 
claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  38 
U.S.C.A. § 5103A(d).  

The appellant has not been afforded a VA examination.  
There is competent evidence of current back disability and 
the appellant has reported an injury in service.  However, 
there is no indication that the current disability is 
related to active duty.  The appellant is not competent to 
express an opinion as to the medical cause of his current 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  He would be competent to report a continuity of 
symptomatology since service, but has not done so.

The first documented post-service treatment of the 
appellant for a back disorder was some 50 years after his 
separation from service.  The long period of time that 
elapsed between service and the onset of the current 
disability can be seen as clear and convincing evidence 
that the current disability is not related to service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is 
no other evidence indicating that the current disability 
is related to service.  Since there is nothing to indicate 
that the current disability is related to service, the 
Board concludes that an examination is not necessary.  

The Board therefore finds that, the facts pertinent to 
this claim have been properly developed, and there is no 
further action that could assist the appellant in 
substantiating his claim.  Therefore, the Board will 
address the merits of the appellant's claim.  

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury or disease during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b).  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
affirmed by the United States Court of Appeals for the 
Federal Circuit, which has held that "a veteran seeking 
disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues 
involving medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  


Analysis

The appellant contends that his current back disorder is 
related to a back injury during service as a result of 
slipping on a wet floor.  

The appellant was discharged from active service after 45 
days, following a clinical finding of an eye disability.  

In reviewing the evidence of record, the Board notes that 
the appellant's service medical records do not reflect 
complaints, a diagnosis, or treatment for a back disorder.  
The first post-service treatment for a back disorder 
occurred in 1996, some 50 years after the appellant's 
release from active service.  Clinical records reflect the 
appellant's reported history of an injury to his back in 
service and chronic low back pain since the 1970s.  The 
appellant has been diagnosed with spondylosis of the 
lumbar spine plus Paget's disease.  A CT, or computed 
tomography, scan of the appellant's lumbar spine in 
December 1999 reveals a herniated disc and spinal 
stenosis.  The appellant's cervical spine is noted as 
flattened with degenerative joint disease and disc space 
narrowing.  

The evidence in favor of the claim includes the findings 
of a current back disability, and the veteran's report of 
an inservice back injury.

The evidence against the claim includes the silent service 
medical records, and the absence of any treatment for a 
back disability until decades after service.  Also 
weighing against the claim, is the absence of any evidence 
of a continuity of symptomatology following the in-service 
injury.  The veteran has reported no back symptomatology 
until approximately 30 years after service.  In none of 
the post-service medical evidence do physicians link any 
back disability to service.  Therefore, the Board must 
conclude that the preponderance of the evidence is against 
the appellant's claim.  



ORDER

Entitlement to service connection for a back disorder is 
denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

